Citation Nr: 1031763	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the Philadelphia, 
Pennsylvania Department of Veterans' Affairs (VA) Regional Office 
(RO).

This case was previously remanded in November 2005 and December 
2008 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for TDIU.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

As noted above, this issue was previously remanded by the Board 
in December 2008 for further development, namely for a VA 
examination to assess whether the Veteran's service-connected 
disabilities would render him unable to secure or follow a 
substantially gainful occupation consistent with his education 
and occupational experience.  The December 2008 Board remand also 
referred the issue of entitlement to service connection for 
depression.  At this time, the Veteran's service connected 
disabilities included:  coronary artery disease, rated as 30 
percent disabling; paroxysmal atrial tachycardia, rated as 10 
percent disabling; and hypertension, rated as 10 percent 
disabling; with a combined total disability rating of 40 percent.  

In a February 2009 VA examination, the examiner found that it was 
unlikely that there would be any difficulty for the Veteran to do 
his prescribed job by an employer if he finds a suitable job in 
respect to his psychiatric problems.  The examiner also found 
that if the Veteran continued to have symptoms of chest pains and 
easy fatigability, he deserved repeating cardiovascular testing.  
It appears, however, that no opinion was furnished regarding the 
effect of the Veteran's service-connected conditions on his 
employability.  

In developing the Veteran's claim for service connection for 
depression, a VA examination was provided in October 2009, at 
which time the examiner found that there was total occupational 
and social impairment due to the mental disorder signs and 
symptoms and that the Veteran appeared to be disabled by the 
combination of physical problems and depression.  The examiner 
also opined that depression was most likely caused by or a result 
of heart disease, hypertension and arrhythmias.  

It is unclear from the file whether the Veteran is service 
connected for depression, as no rating decision is of record with 
respect to this claim.  The Board finds, however, that the issue 
of service connection for depression is inextricably intertwined 
with the Veteran's claim for TDIU on appeal, as the outcome of 
this claim may affect the criteria applied to the TDIU claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both issues have been considered).  Therefore, a decision cannot 
be made with respect to the issue of entitlement to TDIU without 
the adjudication of the claim for service connection for 
depression.  

The Board also observes that, pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), if a rating decision has been 
issued with respect to the claim for service connection for 
depression, this decision should be associated with the record as 
it may affect the TDIU claim on appeal.  See 38 U.S.C.A. § 
5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA adjudicators are deemed to have constructive 
notice of Federal records).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should develop the Veteran's 
claim for entitlement to service connection 
for depression and furnish a rating decision 
on this issue.  If a rating decision has been 
issued with respect to the claim for service 
connection for depression, this rating 
decision should be associated with the claims 
file.  

2.  After a rating decision has been 
furnished on the issue of service connection 
for depression and has been associated with 
the claims file, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


